 


110 HR 3211 IH: Federal Law Enforcement Congressional Badge of Bravery Act of 2007
U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3211 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2007 
Mr. Ellsworth introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish an awards mechanism to honor Federal law enforcement officers injured in the line of duty. 
 
 
1.Short TitleThis Act may be cited as the Federal Law Enforcement Congressional Badge of Bravery Act of 2007.  
2.FindingsCongress finds as follows: 
(1)According to the Department of Justice, in the past 7 years, an average of 150 Federal law enforcement officers per year sustained physical injuries while dealing with an assaultive subject.  
(2)More than 70 Federal agencies employ Federal law enforcement officers but only 2 such agencies have an awards mechanism to recognize Federal law enforcement officers who are injured in the line of duty.  
(3)In contrast to the lack of an awards mechanism for Federal law enforcement officers, the President awards the Purple Heart for military personnel wounded or killed during armed service, and most State and local police departments have commendations and medals for officers who are injured in the line of duty. 
(4)Formal congressional recognition does not exist to honor Federal law enforcement officers who are injured in the line of duty. 
(5)It is appropriate for Congress to recognize and honor the brave men and women in Federal law enforcement who are injured while putting themselves at personal risk in the line of duty.  
3.Authorization of a BadgeThe Attorney General may award, and a Member of Congress or the Attorney General may present, in the name of Congress a Congressional Badge of Bravery (in this Act referred to as the Badge) to a Federal law enforcement officer who is cited by the Attorney General, upon the recommendation of the Congressional Badge of Bravery Board, for sustaining a physical injury while in the line of duty. 
4.Nominations 
(a)In GeneralAn agency head may nominate for a Badge an individual who meets the following criteria:  
(1)The individual is a Federal law enforcement officer working within the agency of the agency head making the nomination. 
(2)The individual sustained a physical injury while engaged in his or her lawful duties. 
(3)The individual put himself or herself at personal risk when the injury described in paragraph (2) occurred. 
(4)The injury described in paragraph (2) occurred during some form of conduct characterized as bravery by the agency head making the nomination. 
(b)ContentsA nomination under subsection (a) shall include— 
(1)a written narrative, of not more than 2 pages, describing the circumstances under which the nominee sustained a physical injury described in subsection (a) and how the circumstances meet the criteria described in such subsection; 
(2)the full name of the nominee; 
(3)the home mailing address of the nominee; 
(4)the agency in which the nominee served on the date when such nominee sustained a physical injury described in subsection (a); 
(5)the occupational title and grade or rank of the nominee; 
(6)the field office address of the nominee on the date when such nominee sustained a physical injury described in subsection (a); and 
(7)the number of years of Government service by the nominee as of the date when such nominee sustained a physical injury described in subsection (a). 
(c)Submission DeadlineAn agency head shall submit each nomination under subsection (a) to the Congressional Badge of Bravery Office by February 15 of the year following the date on which the nominee sustained a physical injury described in subsection (a).  
5.Congressional Badge of Bravery Board 
(a)EstablishmentThere is established within the Department of Justice a Congressional Badge of Bravery Board (in this Act referred to as the Board). 
(b)DutiesThe Board shall do the following: 
(1)Design the Badge with appropriate ribbons and appurtenances. 
(2)Select an engraver to produce each Badge. 
(3)Recommend recipients of the Badge from among those nominations timely submitted to the Congressional Badge of Bravery Office. 
(4)Annually present to the Attorney General the names of Federal law enforcement officers who the Board recommends as Badge recipients in accordance with the criteria described in section 4(a). 
(5)After approval by the Attorney General— 
(A)procure the Badges from the engraver selected under paragraph (2);  
(B)send a letter announcing the award of each Badge to the agency head who nominated the recipient of such Badge;  
(C)send a letter to each Member of Congress representing the congressional district where the recipient of each Badge resides to offer such Member an opportunity to present such Badge; and  
(D)make or facilitate arrangements for presenting each Badge in accordance with section 7. 
(6)Set an annual timetable for fulfilling the duties described in this subsection.  
(c)Membership 
(1)Number and AppointmentThe Board shall be composed of 7 members (in this Act referred to as the Board members) appointed as follows: 
(A)One member jointly appointed by the majority leader and minority leader of the Senate. 
(B)One member jointly appointed by the Speaker and minority leader of the House of Representatives.  
(C)One member from the Department of Justice appointed by the Attorney General. 
(D)One member from the Department of Homeland Security appointed by the Secretary of Homeland Security. 
(E)Three members of the Federal Law Enforcement Officers Association appointed by the Executive Board of the Federal Law Enforcement Officers Association.  
(2)LimitationNo more than 5 Board members may be members of the Federal Law Enforcement Officers Association.  
(3)QualificationsBoard members shall be individuals with knowledge or expertise, whether by experience or training, in the field of Federal law enforcement. 
(4)Terms and VacanciesEach Board member shall be appointed for 2 years and may be reappointed. A vacancy in the Board shall not affect the powers of the Board and shall be filled in the same manner as the original appointment. 
(d)Operations 
(1)ChairpersonThe Chairperson of the Board shall be a Board member elected by a majority of the Board. 
(2)MeetingsThe Board shall conduct its first meeting not later than 90 days after the appointment of a majority of Board members. Thereafter, the Board shall meet at the call of the Chairperson, or in the case of a vacancy of the position of Chairperson, at the call of the Attorney General. 
(3)Voting and RulesA majority of Board members shall constitute a quorum to conduct business, but the Board may establish a lesser quorum for conducting hearings scheduled by the Board. The Board may establish by majority vote any other rules for the conduct of the business of the Board, if such rules are not inconsistent with this Act or other applicable law. 
(e)Powers 
(1)Hearings 
(A)In GeneralThe Board may hold hearings, sit and act at times and places, take testimony, and receive evidence as the Board considers appropriate to carry out the duties of the Board under this Act. The Board may administer oaths or affirmations to witnesses appearing before it. 
(B)Witness ExpensesWitnesses requested to appear before the Board may be paid the same fees as are paid to witnesses under section 1821 of title 28, United States Code. The per diem and mileage allowances for witnesses shall be paid from funds appropriated to the Board.  
(2)Information from Federal AgenciesSubject to sections 552, 552a, and 552b of title 5, United States Code— 
(A)the Board may secure directly from any Federal department or agency information necessary to enable it to carry out this Act; and 
(B)upon request of the Board, the head of that department or agency shall furnish the information to the Board. 
(3)Information to be Kept ConfidentialThe Board shall not disclose any information which may compromise an ongoing law enforcement investigation or is otherwise required by law to be kept confidential. 
(f)Compensation 
(1)In GeneralExcept as provided in paragraph (2), each Board member shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such Board member is engaged in the performance of the duties of the Board.   
(2)Prohibition of Compensation for Government EmployeesBoard members who serve as officers or employees of Federal, a State, or a local government may not receive additional pay, allowances, or benefits by reason of their service on the Board. 
(3)Travel ExpensesEach Board member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
6.Congressional Badge of Bravery OfficeThere is established within the Department of Justice a Congressional Badge of Bravery Office (in this Act referred to as the Office). The Office shall— 
(1)receive nominations from agency heads on behalf of the Board and deliver such nominations to the Board at Board meetings described in section 5(d)(2); and 
(2)provide staff support to the Board to carry out the duties described in section 5(b).   
7.Presentation of Badges 
(a)Presentation by Member of CongressA Member of Congress may present a Badge to any Badge recipient who resides in such Member’s congressional district. If both a Senator and Representative choose to present a Badge, such Senator and Representative shall make a joint presentation. 
(b)Presentation by Attorney GeneralIf no Member of Congress chooses to present the Badge as described in subsection (a), the Attorney General, or a designee of the Attorney General, shall present such Badge.  
(c)Presentation ArrangementsThe office of the Member of Congress presenting each Badge may make arrangements for the presentation of such Badge, and if a Senator and Representative choose to participate jointly as described in subsection (a), the Members shall make joint arrangements. The Board shall facilitate any such presentation arrangements as requested by the congressional office presenting the Badge and shall make arrangements in cases not undertaken by Members of Congress. 
8.DefinitionsFor purposes of this Act: 
(a)Federal Law Enforcement OfficerThe term Federal law enforcement officer means a Federal employee— 
(1)who has statutory authority to make arrests;
(2)who is authorized by his or her agency to carry firearms; and 
(3)whose duties are primarily— 
(A)the investigation, apprehension, or detention of individuals suspected or convicted of a Federal criminal offense; or  
(B)the protection of Federal officials against threats to personal safety. 
(b)Agency HeadThe term agency head means the head of any executive, legislative, or judicial branch Government entity that employs Federal law enforcement officers. 
 
